Citation Nr: 1033767	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-19 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
osteoarthritis of the left hip prior to November 14, 2007; and 
entitlement to a rating higher than 30 percent for a left hip 
disability status post total left hip replacement, since January 
1, 2009. 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to October 1985 
and from November 2000 to May 2004.   

A claim for an increased rating for a service-connected left hip 
disability was filed in January 2007.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from July 2007, 
July 2008, and February 2009 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The July 2007 rating decision denied a rating higher than 10 
percent for the Veteran's service-connected osteoarthritis of the 
left hip.  In July 2008, the RO assigned a temporary total rating 
for the Veteran's total left hip replacement, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5054 (2009), effective November 
14, 2007, and a 30 percent rating was assigned from January 1, 
2009.  

As an initial matter of clarification, the Board notes that in 
January 2007, the Veteran submitted a claim asking for an 
increased rating for his "service-connected disability of 5003 
arthritis."  He explained that he was having trouble walking and 
asked that VA obtain all the records pertaining to his hip from 
the VA Medical Center (VAMC) in Houston, Texas.  Subsequently, 
the RO issued a July 2007 rating decision on both the Veteran's 
service-connected osteoarthritis of the hip and his 
osteoarthritis of the right wrist.  In August 2007, the Veteran 
submitted a Notice of Disagreement (NOD) stating, "I never made 
a claim about my right wrist, although it does hurt."  On his 
July 2008 formal appeal, the Veteran also noted, "I never said 
anything about my wrist."  Therefore, it appears that the 
Veteran did not intend to file a claim for an increased rating 
for his right wrist disability.  Furthermore, the Veteran did not 
file a NOD or perfect an appeal for this issue such that it is 
not currently before the Board.  If the Veteran wishes to pursue 
a claim for an increased rating for his right wrist disability, 
he should take steps to pursue such a claim with the RO in 
Houston, Texas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

In a July 2007 rating decision, the RO denied entitlement to an 
increased rating for the Veteran's left hip disorder and to TDIU.  
The Veteran submitted a NOD in August 2007, wherein he asserted 
that he disagreed with the rating for the left hip and the RO's 
assessment of his occupational abilities due to his employment as 
a martial arts instructor; he contends that he only teaches in a 
very limited capacity, cannot do kicks, uses a cane during class, 
and can only do certain kinds of exercises like push-ups, 
crunches, and hand technique demonstrations.  He asserted that he 
cannot work and is living off money he saved from active duty.  
The Veteran then clearly expressed disagreement with the rating 
for his left hip disorder in the August 2007 NOD, was issued an 
appropriate SOC as to this issue in July 2008, and filed an 
appropriate substantive appeal in July 2008.  On the other hand, 
if the Board were to construe the Veteran's August 2007 NOD to 
include disagreement with the denial of TDIU, the RO would also 
be required to issue an additional SOC as to this issue.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  However, since the 
Veteran has submitted that he is unemployable due to his service-
connected left hip disability, the Board may take jurisdiction 
over a claim for TDIU as included within his increased rating 
already on appeal under Rice v. Shinseki, 22 Vet. App. 447 
(2009), and the Board has therefore identified this issue as an 
additional issue requiring current appellate review.  

In this regard, the Veteran was provided with VA examinations in 
February 2008 and January 2009.  The February 2008 examination 
does not address whether the Veteran's service-connected 
disabilities affect his occupation.  The January 2009 examination 
states that the Veteran's disability does not affect his 
employment as the Veteran has not been limited in his study of 
martial arts, having attained a black belt in kung fu.  However, 
the opinion does not take the Veteran's other service-connected 
disabilities or the Veteran's statements regarding the 
limitations placed on his ability to teach martial arts into 
consideration, nor does it specifically address any effects the 
Veteran's disabilities have on his intention to pursue a career 
in radiography.  Therefore, the February 2008 and January 2009 
examination reports do not contain sufficient information to 
address the required legal inquiry, namely, whether it is at 
least as likely as not that the Veteran's service-connected 
disabilities, either alone or in the aggregate, render the 
Veteran unable to secure or follow a substantially gainful 
occupation.  As such, it is incumbent on the Board to remand this 
matter to supplement the record prior to adjudicating the 
Veteran's claim for TDIU.  See Wallin v. West, 11 Vet. App. 509, 
513 (1998); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see 
also Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Thus, 
the Board has no discretion and must remand this matter to afford 
the Veteran a VA examination, the report of which must address 
the above inquiry.  See 38 U.S.C.A. § 5103A (West 2002); see also 
Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  

As the claim for an increased rating may be affected by the 
development of the TDIU claim, the Board's decision as to the 
Veteran's claim for an increased rating will be held in abeyance 
pending the outcome of that development.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 
(1991) (holding that issues are "inextricably intertwined" when 
a decision on one issue would have a "significant impact" on a 
veteran's claim for the second issue).  

Lastly, an effort should be also be made to obtain any additional 
VA treatment records for the Veteran showing treatment for his 
service-connected disabilities, dated since January 2008.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
pertaining to any of his service-connected 
disabilities from the VA Medical Center in 
Houston, Texas, dated since January 2008.

2.  Schedule the Veteran for an appropriate 
VA examination.  The Veteran's claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests and studies are to be 
conducted.  

The examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as not 
that his service-connected disabilities (left 
hip replacement with associated scar, right 
shoulder bursitis, degenerative disc disease 
of the cervical spine, and osteoarthritis of 
the right wrist), either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful occupation.  
Consideration may be given to the Veteran's 
level of education, any special training, and 
previous work experience in order to arrive 
at a conclusion, but not to his age or 
impairment caused by his nonservice-connected 
disabilities. 

The examiner should reconcile any opinion 
reached with the previous VA examination 
reports from February 2008 and January 2009, 
and the Veteran's lay statements of regarding 
the limitations his disability places on his 
ability to instruct karate and perform 
standard tasks as a radiologist.  
 
The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all 
questions posed are not answered.  

4.  Finally, readjudicate the claims on 
appeal.  If any of the claims remain denied, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

